Citation Nr: 0502796	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
service-connected anxiety disorder, psychological factors 
affecting medical condition.

2.  Entitlement to an effective date earlier than December 4, 
1990, for service connection for an anxiety disorder, 
psychological factors affecting medical condition.

3.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran had active military service from March 1978 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The record in this case shows that the veteran was granted 
service connection for a disability characterized as anxiety 
disorder; psychological factors affecting medical condition, 
as proximately due to his service-connected irritable bowel 
syndrome, in a June 1997 rating decision.  This disability 
(anxiety) was evaluated as 30 percent disabling, effective 
from May 1996.  The appellant expressed his dissatisfaction 
with the effective date assigned for this award in a July 
1997 statement, and in an October 1997 rating action, the 
veteran's 30 percent disability evaluation was confirmed, but 
an earlier effective date for service connection for that 
disability was granted to September 1995.  In a November 1997 
statement, the veteran continued to disagree with the 
effective date assigned for service connection for this 
disability, and at the same time, he expressed his 
disagreement with the disability evaluation itself.  Both of 
these issues were then addressed in a statement of the case 
issued in August 1998, and the veteran perfected an appeal 
regarding these matters in October 1998.

In January 2001, the Board granted an earlier effective date, 
to December 4, 1990, for service connection for an anxiety 
disorder, psychological factors affecting medical condition, 
and remanded the veteran's claim of entitlement to an initial 
disability rating in excess of 30 percent for that 
disability.  In May 2003, the Board remanded the claim of 
entitlement to an initial disability rating in excess of 30 
percent for anxiety disorder, psychological factors affecting 
medical condition, because the RO had failed to comply with 
the instructions contained in the January 2001 remand from 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

At this time, the Board notes that it no longer has authority 
to decide claims based on new evidence that it develops or 
obtains without obtaining a waiver.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The result is that the RO must review new 
evidence associated with the claims file and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record.  In this case, prescription records 
from J. Rodriguez Cay, dated in July 2004, have recently been 
associated with the claims folder without a waiver, and have 
not yet been considered by the RO in adjudicating the claim 
on appeal.  The veteran has argued that these records support 
his claim for an increased rating.

Further, by rating action in May 2004, the RO, in pertinent 
part, (1) denied a claim of entitlement to service connection 
for hiatal hernia, and (2) denied a claim of entitlement to 
an effective date earlier than December 4, 1990, for service 
connection for an anxiety disorder, psychological factors 
affecting medical condition.  In the veteran's July 2004 
statement, he expressed disagreement with the RO's decision.  
See 38 C.F.R. § 20.201.  However, the RO has not issued a 
statement of the case on these issues, and no appeal has been 
perfected.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The January 2001 Board decision granting the appellant an 
effective date of December 4, 1990, for the grant of service 
connection for an anxiety disorder (and thereby denying an 
effective date prior thereto) became final when it was not 
timely appealed.  See generally Lapier v. Brown, 5 Vet. App. 
215, 216-17 (1993) (final BVA decision denying earlier 
effective date is previous and final disallowance within 
meaning of 38 U.S.C. § 5108).  Because there are "only two 
exceptions to the rule of finality," the appellant is left 
with only two means by which to overcome the finality of that 
decision:  (1) Reopening based on the presentation of new and 
material evidence or (2) Showing clear and unmistakable error 
(CUE) in the Board decision.  Cook v. Principi, 318 F.3d 
1334, 1339 (Fed.Cir.2002) (en banc).  Of the two, only the 
latter could conceivably result in an earlier effective date 
because it is well established that the effective date for an 
award based on a claim to reopen is the date of the claim to 
reopen.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
("[W]hen a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen."); see also Sears v. 
Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 
1326 (Fed.Cir.2003).  Because in the instant case the 
appellant's claim to reopen must have been filed after the 
January 2001 Board decision, and because he already has been 
awarded an effective date of December 4, 1990, any such claim 
to reopen could not lead to an earlier effective date.  See 
Flash, supra; see also Sears, supra.  It does not appear that 
the veteran has alleged CUE or that there has been no prior 
final disallowance of his claim for an earlier effective 
date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should readjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the decision 
remains adverse to the veteran in 
any way, he and his representative 
should be furnished with a SSOC.  
They should then be afforded the 
applicable time to respond.  

2.  The RO should issue the veteran 
and his representative a statement 
of the case with regard to the 
issues of (1) entitlement to an 
effective date earlier than 
December 4, 1990, for service 
connection for an anxiety disorder 
(see above discussion of legal 
considerations), and (2) 
entitlement to service connection 
for a hiatal hernia.  The veteran 
should be informed of his appeal 
rights and of the actions necessary 
to perfect an appeal on these 
issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


